Citation Nr: 1623553	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a gastrointestinal condition, to include nausea, vomiting, diarrhea, and gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015 concerning issues other than for service connection for a gastrointestinal condition; the Veteran did not request a hearing for this issue in his October 2014 substantive appeal. 

In July 2015, the Board in part denied service connection for a gastrointestinal condition.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2016, the Court remanded the claim for service connection for a gastrointestinal condition for compliance with the instructions in a Joint Motion for Partial Remand.  

In the same July 2015 decision, the Board remanded claims for a compensable rating for residuals of circumcision, for an initial rating in excess of 10 percent for rotator cuff tendonitis, and for service connection for headaches.  These claims remain in a remand status for action by the Agency of Original Jurisdiction. (AOJ). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

The Veteran served as a U.S. Air Force firefighter.  He contended in a July 2014 statement that he was treated for gastroenteritis during active service and experienced gastrointestinal disorders since service including peptic ulcer disease, helicobacter pylori (h. pylori) infection, irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD). 

Service treatment records show that the Veteran sought treatment in July 1972 for vomiting and diarrhea that he had experienced for one day.  A clinician diagnosed enteritis and prescribed medication.  There was no immediate follow-up.  The Veteran again sought treatment for diarrhea for one day in September 1972.   A clinician diagnosed viral gastroenteritis, prescribed medication, and excused the Veteran from duty for 24 hours.  There was no follow up or additional treatment encounters for the remainder of active service.  In a February 1975 discharge physical examination, the Veteran did not report and the examining physician did not note any chronic gastrointestinal abnormalities. 

Private treatment records starting in May 1990 show that the Veteran sought treatment for abdominal pain and reported that he had been experiencing "stomach problems" and taking medication for the past four years.  He reported a history of peptic ulcer disease and, in a later encounter in November 1999, reported that the disease first manifested in 1989.  He underwent an endoscopy in July 1990 which showed chronic superficial gastritis and h. pylori infection.  Private and VA treatment records show that he continued to receive occasional treatment for dysphagia, gastroenteritis, and IBS.  In February 2005, a VA clinician diagnosed GERD.  Subsequent VA outpatient treatment records through March 2016 show on-going prescription medication for "stomach acid" and occasionally for constipation.

The RO received the Veteran's claim for service connection for nausea, vomiting, diarrhea, reflux, and "on-going stomach issues" in September 2011.  In a separate statement the same month, he also reported that he had been exposed to jet fuel and gases and vapors while fighting aircraft fires during active service requiring frequent hospitalization for nausea and stomach issues that never resolved. 

In June 2013, a VA physician noted a review of the claims file including the two separate incidents of gastrointestinal complaints during service.  The physician found that the Veteran did not have a current digestive condition or irritable bowel syndrome (IBS) caused by military service because there was no evidence of record of a diagnosis or symptoms of IBS since service and because he was not taking medications for the digestive system.  The physician did not address the diagnosis of GERD which was shown in the records at that time.  

In June 2013, the RO issued a rating decision that in part denied service connection for gastrointestinal conditions including nausea, vomiting, diarrhea, and acid reflux.    

In July 2015, the Board denied service connection for gastrointestinal disorder, best diagnosed as GERD during the period of the appeal, because this disease did not manifest during service or for many years after service and was not related to the two episodes of gastroenteritis in service.  In the April 2016 joint motion, the parties found that the Board erred in failing to obtain a medical examination and opinion specifically addressing the current condition of GERD and whether it was related to active service.  The Board has no discretion and must remand this matter for compliance with the Court's April 2016 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastrointestinal examination.  Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the service treatment records, post-service private records, VA outpatient treatment records through March 2016, and the June 13, 2013 VA opinion and note the review in an examination report.

Request that the examiner determine the appropriate diagnosis for all gastrointestinal disorders experienced by the Veteran currently and since September 2011, even if resolved.  Request that the examiner provide an opinion whether any gastrointestinal disorder present since September 2011 at least as likely as not (50 percent probability or greater) first manifested during active service as gastroenteritis or was caused or aggravated by any aspect of service including exposure to fuels and combustion products from aircraft fires. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




